Title: To Thomas Jefferson from Francis Walker Gilmer, 23 October 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas

Dear Sir  Farmington 23d octr. 1825I reached this place last monday exhausted by fatigue & long sickness almost to death. The daily hope of being better, & able to visit you, has prevented my even sending to inquire after your health. I shall wait on you in a few days.Mr. Johnson (whom I saw at Lynchburg) had given me a great deal of very unpleasant intelligence of the university. The temper of Mssrs. Key & Long toward me as he represented it (god knows on what information) astonished me beyond every thing. I have seen those gentlemen twice, & find with great satisfaction, that Mr. Johnson has been altogether deceived.Neither Key nor Long can explain how they ever had the slightest impression from me that they were to have no concern in the government of the university: and it is most certain, that the idea of a university in whose government the Professors took no part, was never in my head until Mr. Johnson put it there by mentioning their complaint at Lynchburg. I did not know there was such a university in the world, unless some of the Scotch might be, of all which I had a very poor opinion, and I was sure there was none such in America. They however seem quite satisfied, & that is enough. I tell you these things, from the very kind interest you have long done me the honor to take in all that concerns me.I must delay for a few days returning a formal answer to the letter you left in charge of Minor. I have received it, but tho. my mind has long ago been too firmly made up, to allow you to suppose it wavering, it is fit that I should make a reply as little unworthy as I can, of your kind & flattering letter: even for that, I am almost too weak.My uncle & aunt especially desire to know the state of your health, and to learn it, was all I had in mind when I sat down. Present me if you please, with best wishes & kind remembrance to Mrs Randolph, and believe me dear Sir mosttruly yours.F.W. Gilmer